

115 SRES 422 ATS: Designating March 2, 2018, as “Read Across America Day”. 
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 422IN THE SENATE OF THE UNITED STATESMarch 1, 2018Ms. Collins (for herself, Mr. Reed, Mr. Cochran, Mr. Blumenthal, Mr. Carper, Mrs. Capito, Mr. Whitehouse, Mr. Markey, Ms. Hassan, and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 2, 2018, as Read Across America Day. 
	
 Whereas reading is a basic requirement for quality education and professional success and a source of pleasure throughout life;
 Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy;
 Whereas Congress has placed great emphasis on reading intervention and providing additional resources for reading assistance, including through the programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and through annual appropriations for library and literacy programs; and
 Whereas more than 50 national organizations concerned about reading and education have joined with the National Education Association to designate March 2, the anniversary of the birth of Theodor Geisel (commonly known as Dr. Seuss), as a day to celebrate reading: Now, therefore, be it
	
 That the Senate— (1)designates March 2, 2018, as Read Across America Day;
 (2)honors— (A)all authors for their success in encouraging children to discover the joy of reading; and
 (B)the 21st anniversary of Read Across America Day; and (3)encourages—
 (A)parents, educators, and communities to read with children for at least 30 minutes on Read Across America Day and promote a love of reading and opportunities for all children to see themselves reflected in literature in honor of the commitment of the Senate to building a country of readers; and
 (B)the people of the United States to observe Read Across America Day with appropriate ceremonies and activities.